Dismissed and Opinion filed April 17, 2003








Dismissed and Opinion filed April 17, 2003.               
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00249-CV
____________
 
JERRY GUERRERO, Appellant
 
V.
 
R. THALER, ET AL., Appellees
 

 
On
Appeal from the 12th District Court
Walker County, Texas
Trial
Court Cause No. 21,864
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed January 24,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On March 25, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 17, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.